Pruco Life Insurance CompanySun-Jin Moon Vice President and Assistant Secretary Pruco Life Insurance Company 213 Washington Street Newark, NJ 07102-2992 (973) 802-9496 fax: (973) 802-9560 May 1, 2016 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re:Pruco Life Variable Universal Account (Registration No. 333-109284) Ladies and Gentlemen: Pursuant to subparagraph (j) of Rule 497 under the Securities Act of 1933, the Registrant hereby certifies: (i) that its Prospectus that would have been filed pursuant to Rule 497(c) would not have differed from the Prospectus contained in Post-Effective Amendment No. 15 and (ii) that the text of Post-Effective Amendment No. 15 was filed electronically on April 7, 2016 (Accession No. 0000741313-16-000248). By:/s/ Sun-Jin Moon Sun-Jin Moon Vice President and Assistant Secretary Pruco Life Insurance Company via EDGAR
